89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ronaldo S. LIGONS, Appellant,v.Frank W. WOOD;  James H. Bruton;  Erik William Skon;  ThomasDowdle;  Charles H. Jakway;  Otis Zanders;  JamesZawacki;  David Oelrich;  John Does;Mary Roes, Appellees.
No. 95-4202.
United States Court of Appeals, Eighth Circuit.
Submitted May 30, 1996.Filed June 5, 1996.

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
PER CURIAM.


1
Ronaldo S. Ligons appeals the district court's1 dismissal with prejudice of his 42 U.S.C. § 1983 complaint.   Having carefully reviewed the record and the parties' briefs, we conclude that the judgment of the district court was correct.   Accordingly, we affirm the judgment of the district court.   See 8th Cir.  R. 47B. We deny Ligons's motions on appeal.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota